Citation Nr: 1419627	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 17, 2000 for service connection and the assignment of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Allan Fenley, Attorney At Law


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The appellant served on active duty for training from June 1983 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2010 rating decision issued by the Regional Office (RO) in Decatur, Georgia.


FINDINGS OF FACT

1.  In July 1991 the Veteran filed a claim for service connection for a psychiatric disorder which was denied by the Board in August 1996.  The Veteran requested reconsideration, which was denied in February 1997.  The Board's decision was not appealed to the Court of Appeals for Veterans Claims (Court).

2.  The Veteran filed an application to reopen his claim that was received by VA on November 17, 2000.


CONCLUSION OF LAW

The criteria for an effective date of earlier than November 17, 2000 for the grant of service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by letters dated in September 2003 and March 2006 which provided the aforementioned information.

The Veteran's claim for an earlier effective date for service connection and the assignment of a 100 percent rating for schizophrenia is a downstream issue from his service connection claim. In An April 2010 rating decision, the RO granted service connection for schizophrenia effective August 18, 2003.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date.  The RO subsequently determined that an earlier communication in November 2000 constituted a claim to reopen, and assigned an effective date of November 17, 2000.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  An SOC addressing this issue was provided to the Veteran and his representative in May 2011.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service records, VA treatment records, and communications from the Veteran and his representative and former representative. There is no indication that any other relevant evidence exists that is not already in the claims file.  In any event, assignment of an effective date is governed by operation of law.  Where there is no dispute about the facts and the law is dispositive, the VCAA does not apply. See, e.g., Smith v. Gober, 14 Vet. App. 227 (2000).

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

The Veteran contends that the effective date for service connection and the 100 percent rating for schizophrenia should be in September 1983, when he was released from active duty for training, since he had schizophrenia since that time.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original or reopened claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original or reopened claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

In this case, the Veteran filed his first service connection claim  in July 1991.  Service connection for a psychiatric disorder was denied by the Board in an August 1996 decision.  The Veteran requested reconsideration.  This was denied by the Board in February 1997.  The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans Claims.  The Board's August 1996 decision is final. 

After reconsideration was denied by the Board in February 1997, the only further communications from the Veteran or his representative to VA prior to November 17, 2000 were requests from his then-representative for copies of the claims file.  These requests were made in November 1998 and February 1999.  There is absolutely nothing in either of these requests indicating intent to file a claim to reopen. 

On November 17, 2000 VA received a communication from the Veteran's then representative which included a physician's statement relating the Veteran's schizophrenia to service and a request for a hearing.  This is the earliest communication that can be interpreted as an application to reopen the claim for service connection for schizophrenia.    Thus, November 17, 2000 is the proper effective date for service connection.  The assignment of a total rating for a disability cannot precede the effective date of service connection for that disability

There is no legal basis for an effective date prior to November 17, 2000 for service connection for schizophrenia or for the assignment of a 100 percent rating for that disability.  This is the earliest effective date allowed by law.

Here, the Veteran appealed the assignement of the effective date and the Board had the limited obligation to determine if there had been an unrecognized, unadjudicated claim for benefits.  However, in part, this appeal is little more than an attempt to readjudicate a prior decision.  Absent a showing of CUE, the Veteran cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.  To hold otherwise would also vitiate the rule of finality.  The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.  To the extent that there is a freestanding claim for an earlier effective date, that issue is dismissed.  See, Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005). 



ORDER

An effective date earlier than November 17, 2000 for service connection and the assignment of a 100 percent rating for schizophrenia is denied in part and dismissed in part.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


